
	
		II
		Calendar No. 1045
		110th CONGRESS
		2d Session
		S. 2609
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Mr. Feingold (for
			 himself, Mr. Coleman,
			 Mr. Casey, Mr.
			 Cochran, Mr. Kerry,
			 Mr. Whitehouse, Mr. Voinovich, Mr.
			 Levin, Mr. Lieberman,
			 Mr. Cardin, Mrs. Lincoln, Mr.
			 Menendez, Mr. Dodd, and
			 Mr. Hagel) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 23
			 (legislative day, September 17), 2008
			Reported by Mr. Dodd,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a Global Service Fellowship Program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Service Fellowship Program Act
			 of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Secretary of State
			 Condoleezza Rice has said that a critical component of the war on terror is
			 changing opinions and minds.
			(2)Polling data from
			 Terror Free Tomorrow indicates that nearly 60 percent of the people of
			 Indonesia and 75 percent of the people of Pakistan held more favorable views of
			 the United States following humanitarian assistance after their tsunami and
			 earthquake tragedies, respectively, and these changes in perception of the
			 United States were sustained beyond the initial period of aid and
			 service.
			(3)International
			 volunteering opportunities are effective means of addressing critical human
			 needs, building bridges across cultures, and promoting mutual
			 understanding.
			(4)Current volunteer
			 programs, such as the Peace Corps, remain an important part of Federal efforts
			 to promote volunteer service and provide related programming.
			(5)Financial
			 limitations are a common obstacle to volunteering overseas, and awarding
			 financial fellowships would reduce barriers for many individuals otherwise
			 unable to afford travel overseas.
			(6)Allowing
			 flexibility in the duration of volunteering opportunities would reduce another
			 barrier to volunteering.
			(7)A global service
			 fellowship program would provide funding and programmatic flexibility for
			 volunteers of all backgrounds, ages, and geographical locations.
			(8)Eligible
			 organizations willing to participate in the fellowship program as sponsoring
			 organizations would be in a better position to recruit volunteers for their
			 programs overseas.
			(9)The United States
			 Agency for International Development has taken important steps towards
			 encouraging this kind of a program through the creation of Volunteers for
			 Prosperity.
			3.Global Service
			 Fellowship Program
			(a)EstablishmentThe
			 Secretary of State, in conjunction with the Administrator of the United States
			 Agency for International Development, shall establish a program to be known as
			 the Global Service Fellowship Program (in this section referred to as the
			 Program), which will be administered by the United States Agency
			 for International Development.
			(b)PurposeThe
			 purpose of the Program is to fund fellowships to promote international
			 volunteering opportunities as a means of building bridges across cultures,
			 addressing critical human needs, and promoting mutual understanding.
			(c)FellowshipsGrants
			 awarded under the Program shall be used to fund fellowships as follows:
				(1)Fellowships
			 lasting 90 days or less in duration may be funded at levels of up to
			 $2,500.
				(2)Fellowships
			 lasting between 91 days and 180 days may be funded at levels up to
			 $5,000.
				(3)Fellowships
			 lasting between 181 days and one year may be funded at levels up to
			 $7,500.
				(d)Coordination
			 with sponsoring organizations
				(1)In
			 generalFellowships funded under the Program shall be coordinated
			 and supervised by participating volunteer sponsoring organizations. The
			 sponsoring organizations shall be registered with the Secretary of State and
			 shall collaborate with host country organizations in developing programs that
			 appropriately address local needs for the transfer of volunteer skills,
			 capacity building, and cross-cultural service organizations.
				(2)Prioritization
			 of projectsSponsoring organizations shall recommend and
			 prioritize fellowship projects based on one or more of the following
			 objectives:
					(A)Eradication of
			 extreme poverty in conjunction with the United Nations Millennium Development
			 Goals.
					(B)Achievement of
			 universal primary education.
					(C)Promotion of
			 gender equality and the empowerment of women and families.
					(D)Reducing child
			 mortality and improving maternal health.
					(E)Providing medical
			 and dental health care and prevention.
					(F)Providing
			 assistance for the elderly, orphans, people with disabilities, and
			 refugees.
					(G)Promoting
			 environmental sustainability.
					(H)Providing economic
			 and social opportunities for youth in countries with growing cohorts of young
			 people.
					(I)Promoting youth
			 service by building related volunteer-sector capacity in host countries.
					(J)Combating
			 HIV/AIDS, malaria, and other infectious diseases.
					(K)Helping to build
			 or provide decent housing.
					(L)Providing disaster
			 and humanitarian response, preparedness, and reconstruction.
					(M)Promoting
			 cross-cultural exchange, conflict resolution, and peace.
					(N)Developing global
			 partnerships for development in the areas of economic growth, microenterprise,
			 asset development, and agricultural and rural development.
					(O)Advancing access
			 to information technology and strengthening civil society.
					(P)Carrying out
			 additional activities in impact areas designated by the Secretary of State and
			 the Administrator of the United States Agency for International Development in
			 accordance with the purposes of this Act.
					(e)Application
			 process
				(1)Submission and
			 review of applicationsApplicants shall submit applications for
			 fellowships under the Program to the Administrator of the United States Agency
			 for International Development.
				(2)SelectionThe
			 Secretary of State, in consultation with the Administrator of the United States
			 Agency for International Development, shall determine the eligibility of
			 candidates and, in consultation with sponsoring organizations, award and
			 administer fellowships under the Program.
				(3)CriteriaThe
			 Secretary of State, in consultation with the Administrator of the United States
			 Agency for International Development, shall develop and publish criteria for
			 fellowships in accordance with the following guidelines:
					(A)Sponsoring
			 organizationsApplicants for Global Service Fellowships must be
			 registered with qualified sponsoring organizations such as—
						(i)nongovernmental
			 organizations based in the United States that sponsor international volunteer
			 service;
						(ii)faith-based
			 organizations engaged in the delivery of nonsectarian services;
						(iii)universities and
			 colleges operating international service learning and volunteer service
			 programs; and
						(iv)nongovernmental
			 organizations based in the United States that collaborate with local or
			 national host government agencies or nongovernmental organizations in promoting
			 volunteer capacity and national and community service in impact areas
			 designated by the Secretary of State and the Administrator of the United States
			 Agency for International Development under subsection (d)(2)(P).
						(B)ApplicantsApplicants
			 shall be selected for Global Service Fellowships as follows:
						(i)Applicants shall
			 have clearly defined and structured goals for their proposed fellowships,
			 including a plan for assessing and monitoring progress toward such goals with
			 sponsoring organizations and a basis for follow-up and review by the Secretary
			 of State, in conjunction with the Administrator of the United States Agency for
			 International Development.
						(ii)Priority should
			 be given to—
							(I)applicants from
			 households with an income that is less than 200 percent of the poverty level
			 established pursuant to current census figures;
							(II)applicants who
			 have demonstrated prior community service experience;
							(III)applicants with
			 skills and experience suited to the specific needs of host countries;
							(IV)applicants who
			 demonstrate a clear plan to communicate their volunteer experiences to their
			 community upon their return; and
							(V)applicants whose
			 physical residence would ensure a diverse geographical distribution of awardees
			 across the United States.
							(f)Reporting
			 requirement
				(1)Notification of
			 awardsThe Secretary of State and the Administrator of the United
			 States Agency for International Development shall jointly notify Members of
			 Congress of the decision to award a fellowship to their constituents at least 2
			 business days prior to notification to the awardee. Members of Congress may
			 choose to notify the constituent of the award upon receiving such
			 notification.
				(2)Project
			 summariesIndividuals receiving Global Service Fellowships shall
			 notify their Members of Congress of their intended travel dates and provide
			 project summaries prior to their departures.
				(3)ReportsNot
			 later than 90 days after returning from their Global Service Fellowships,
			 fellows shall submit such reports as the Secretary of State, in conjunction
			 with the Administrator of the United States Agency for International
			 Development, may require, including post-fellowship reports prepared for their
			 home communities, to the Secretary of State, the Administrator of the United
			 States Agency for International Development, and their congressional
			 representatives.
				(g)Eligible
			 costs
				(1)In
			 generalFunds awarded under this section may be used to cover the
			 following costs associated with Global Service Fellowships:
					(A)Airfare,
			 accommodations, and transportation within the host country.
					(B)Fees assessed by
			 sponsoring organizations to defray international service program costs and
			 administrative costs.
					(C)Subsistence
			 allowance in accordance with local market conditions.
					(D)Program materials
			 and tools used for service-related purposes.
					(E)Seed funding for
			 local service projects.
					(F)Language and
			 cultural training and other costs associated with pre-service project
			 orientation.
					(2)Tuition not
			 coveredFunds awarded under this section may not be used for
			 tuition costs.
				(h)Nondiscrimination
			 requirements
				(1)Selection of
			 applicantsThe selection of applicants under subsection (e) shall
			 be without regard to race, religion, color, national origin, sex, age,
			 political affiliation, sexual orientation, or disability.
				(2)Sponsoring
			 organizations
					(A)In
			 generalA sponsoring organization shall not discriminate against
			 a Global Service Fellowship Program participant or applicant, a beneficiary of
			 any project in which a Global Service Fellow participates, or, except as
			 provided in subparagraph (B), an employee of the organization who is paid with
			 Program funds on the basis of race, religion, color, national origin, sex, age,
			 political affiliation, sexual orientation, or disability.
					(B)Limited
			 exception for employees of sponsoring organizations employed at time of
			 awarding of fundsThe prohibition under subparagraph (A) on
			 discrimination on the basis of religion shall not apply to the employment, with
			 assistance provided under this Program, of any employee who was employed with
			 the sponsoring organization on the date that the funds were awarded.
					4.Evaluation and
			 report
			(a)Evaluation of
			 Global Service Fellowship ProgramThe Secretary of State, in
			 conjunction with the Administrator of the United States Agency for
			 International Development, shall establish and implement an evaluation process
			 for determining the effectiveness of the Global Service Fellowship
			 Program.
			(b)ReportNot
			 later than March 31, 2011, the Secretary of State, in conjunction with the
			 Administrator of the United States Agency for International Development, shall
			 submit to Congress a report on the Global Service Fellowships Program
			 established under section 3. The report shall describe—
				(1)the identity and
			 location of sponsoring organizations;
				(2)for each impact
			 issue areas identified by sponsoring organizations, the number of volunteer
			 opportunities and the number of related Global Service Fellowships that have
			 been funded;
				(3)the number of
			 local volunteers recruited or engaged with Global Service Fellows and their
			 sponsoring organizations or local host organizations;
				(4)the locations of
			 volunteer services;
				(5)the effectiveness
			 of such services based upon findings of the evaluation process; and
				(6)the total numbers
			 of applications for Global Service Fellowships that have been received and
			 accepted to the Program.
				5.Fellowships
			 excluded from gross income
			(a)In
			 generalPart III of subchapter B of chapter 1 of subtitle A of
			 the Internal Revenue Code of 1986 (relating to items specifically excluded from
			 gross income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Global Service
				FellowshipsGross income does
				not include amounts received under the Global Service Fellowship Program
				(within the meaning of section 3 of the Global Service Fellowship Program Act
				of
				2008).
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such part is
			 amended by inserting after the item relating to section 139A the following new
			 item:
				
					
						Sec. 139B. Global Services
				Fellowships.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			6.RegulationsThe Secretary of State shall prescribe
			 regulations to carry out the provisions of this Act.
		7.Authorization of
			 appropriations
			(a)FundingThere
			 is authorized to be appropriated to the Secretary of State $50,000,000 for each
			 of fiscal years 2009 through 2011 for purposes of establishing and implementing
			 the Global Service Fellowship Program.
			(b)OffsetIn
			 order to provide an offset for amounts appropriated pursuant to subsection (a),
			 the Internal Revenue Service shall deposit in the Treasury as miscellaneous
			 receipts all of the fees it receives for services.
			
	
		1.Short titleThis Act may be cited as the
			 Global Service Fellowship Program Act
			 of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Secretary of State
			 Condoleezza Rice has said that a critical component in our efforts to combat
			 extremism is changing opinions and minds.
			(2)Polling data from Terror
			 Free Tomorrow indicates that nearly 60 percent of the people of Indonesia and
			 75 percent of the people of Pakistan held more favorable views of the United
			 States following humanitarian assistance after their tsunami and earthquake
			 tragedies, respectively, and these changes in perception of the United States
			 were sustained beyond the initial period of aid and service.
			(3)International
			 volunteering opportunities are effective means of addressing critical human
			 needs, building bridges across cultures, and promoting mutual
			 understanding.
			(4)Current volunteer
			 programs, such as the Peace Corps, remain an important part of Federal efforts
			 to promote volunteer service and provide related programming.
			(5)Financial limitations are
			 a common obstacle to international volunteering by Americans, and awarding
			 financial fellowships would reduce barriers for many individuals otherwise
			 unable to volunteer overseas.
			(6)Allowing flexibility in
			 the duration of volunteering opportunities would reduce another barrier to
			 volunteering.
			(7)A global service
			 fellowship program would provide funding and programmatic flexibility for
			 volunteers of all backgrounds, ages, and geographical locations.
			(8)Eligible organizations
			 willing to participate in the fellowship program as sponsoring organizations
			 would be in a better position to recruit volunteers for their programs
			 overseas.
			(9)The United States Agency
			 for International Development has taken important steps towards encouraging
			 this kind of a program through the creation of Volunteers for Prosperity, which
			 promotes international volunteer service by skilled professionals from the
			 United States.
			3.Volunteers for
			 prosperity
			(a)EstablishmentConsistent
			 with Executive Order 13317 (68 Fed. Reg. 56515), the Administrator of the
			 United States Agency for International Development shall establish the Office
			 of Volunteers for Prosperity.
			(b)PurposeThe
			 Office of Volunteers for Prosperity shall pursue the objectives described in
			 section 4(d)(2), including by—
				(1)implementing the Global
			 Service Fellowship Program established under section 4;
				(2)promoting other short and
			 long-term international volunteering opportunities;
				(3)promoting, in
			 collaboration with the Secretary of State, the efforts of Global Service
			 Fellows as part of the public diplomacy efforts of the Department of
			 State;
				(4)helping eligible United
			 States sponsoring organizations, as described in section 4(e)(3)(A), to recruit
			 and effectively manage skilled United States professionals for volunteer
			 assignments overseas; and
				(5)providing recognition for
			 volunteers from the United States who serve internationally, and the
			 organizations sponsoring them.
				4.Global Service
			 Fellowship Program
			(a)EstablishmentThe
			 Administrator of the United States Agency for International Development shall
			 establish and administer a program to be known as the Global Service Fellowship
			 Program (in this section referred to as the Program).
			(b)PurposeThe
			 purpose of the Program is to fund fellowships to promote international
			 volunteering opportunities as a means of building bridges across cultures,
			 addressing critical human needs, and promoting mutual understanding.
			(c)FellowshipsGrants
			 awarded under the Program shall be used to fund fellowships as follows:
				(1)Fellowships lasting 90
			 days or less in duration may be funded at levels of up to $2,500.
				(2)Fellowships lasting
			 between 91 days and 180 days may be funded at levels up to $5,000.
				(3)Fellowships lasting
			 between 181 days and one year may be funded at levels up to $7,500.
				(d)Coordination with
			 sponsoring organizations
				(1)In
			 generalFellows shall undertake their volunteer opportunity in
			 coordination with an eligible volunteer sponsoring organization. Such
			 organizations shall be registered with the Administrator and shall collaborate
			 with host country organizations in developing programs that appropriately
			 address local needs, maximize the transfer of skills, and build local
			 capacity.
				(2)Prioritization of
			 projectsDecisions to award fellowships shall be prioritized
			 according to humanitarian and development goals of the United States
			 Government, including the following goals:
					(A)Eradication of extreme
			 poverty in conjunction with the United Nations Millennium Development
			 Goals.
					(B)Achievement of universal
			 primary education.
					(C)Promotion of gender
			 equality and the empowerment of women and families.
					(D)Reducing child mortality
			 and improving maternal health.
					(E)Providing medical and
			 dental health care and prevention.
					(F)Providing assistance for
			 the elderly, orphans, people with disabilities, and refugees.
					(G)Promoting environmental
			 sustainability.
					(H)Providing economic and
			 social opportunities for youth in countries with growing cohorts of young
			 people.
					(I)Promoting youth service
			 by building related volunteer-sector capacity in host countries.
					(J)Combating HIV/AIDS,
			 malaria, and other infectious diseases.
					(K)Helping to build or
			 provide decent housing.
					(L)Providing disaster and
			 humanitarian response, preparedness, and reconstruction.
					(M)Promoting cross-cultural
			 exchange, conflict resolution, and peace.
					(N)Developing global
			 partnerships for development in the areas of economic growth, microenterprise,
			 asset development, and agricultural and rural development.
					(O)Advancing access to
			 information technology and strengthening civil society.
					(e)Application
			 process
				(1)Submission and review
			 of applicationsApplicants shall submit applications for
			 fellowships under the Program to the Administrator of the United States Agency
			 for International Development.
				(2)SelectionThe
			 Administrator of the United States Agency for International Development shall
			 determine the eligibility of candidates and, in consultation with sponsoring
			 organizations, award and administer fellowships under the Program.
				(3)CriteriaThe
			 Administrator of the United States Agency for International Development shall
			 develop and publish criteria for fellowships in accordance with the following
			 guidelines:
					(A)Sponsoring
			 organizationsApplicants for Global Service Fellowships must be
			 registered with qualified sponsoring organizations such as—
						(i)nongovernmental
			 organizations based in the United States that sponsor international volunteer
			 service;
						(ii)faith-based
			 organizations engaged in the delivery of nonsectarian services;
						(iii)universities and
			 colleges operating international service learning and volunteer service
			 programs; and
						(iv)nongovernmental
			 organizations based in the United States that collaborate with local or
			 national host government agencies or nongovernmental organizations in promoting
			 volunteer capacity and national and community service activities consistent
			 with the prioritized humanitarian and development goals set forth in subsection
			 (d)(2).
						(B)ApplicantsApplicants
			 shall be selected for Global Service Fellowships as follows:
						(i)Applicants shall have
			 clearly defined and structured goals for their proposed fellowships, including
			 a plan for assessing and monitoring progress toward such goals with sponsoring
			 organizations and a basis for follow-up and review by the Administrator of the
			 United States Agency for International Development.
						(ii)Priority should be given
			 to—
							(I)applicants from
			 households with an income that is less than 200 percent of the poverty level
			 established pursuant to current census figures;
							(II)applicants who have
			 demonstrated prior community service experience;
							(III)applicants with skills
			 and experience suited to the specific needs of host countries;
							(IV)applicants who
			 demonstrate a clear plan to communicate their volunteer experiences to their
			 community upon their return; and
							(V)applicants whose physical
			 residence would ensure a diverse geographical distribution of awardees across
			 the United States.
							(f)Reporting
			 requirement
				(1)Notification of
			 awardsThe Administrator of the United States Agency for
			 International Development shall notify Members of Congress of the decision to
			 award a fellowship to their constituents at least 2 business days prior to
			 notification to the awardee. Members of Congress may notify the constituent of
			 the award upon receiving such notification.
				(2)Project
			 summariesIndividuals receiving Global Service Fellowships shall
			 notify their Members of Congress of their intended travel dates and provide
			 project summaries prior to their departures.
				(3)ReportsNot
			 later than 90 days after returning from service abroad under the Program,
			 fellows shall submit such reports as the Administrator of the United States
			 Agency for International Development may require, including post-fellowship
			 reports prepared for their home communities, to the Secretary of State, the
			 Administrator of the United States Agency for International Development, and
			 their congressional representatives.
				(g)Eligible costs
				(1)In
			 generalFunds awarded under this section may be used to cover the
			 following costs associated with Global Service Fellowships:
					(A)Airfare, accommodations,
			 and transportation within the host country.
					(B)Fees assessed by
			 sponsoring organizations to defray international service program costs and
			 administrative costs.
					(C)Subsistence allowance in
			 accordance with local market conditions.
					(D)Program materials and
			 tools used for service-related purposes.
					(E)Seed funding for local
			 service projects.
					(F)Language and cultural
			 training and other costs associated with pre-service project
			 orientation.
					(2)Tuition not
			 coveredFunds awarded under this section may not be used for
			 tuition costs.
				(h)Nondiscrimination
			 requirements
				(1)Selection of
			 applicantsThe selection of applicants under subsection (e) shall
			 be without regard to race, religion, color, national origin, sex, age,
			 political affiliation, sexual orientation, or disability.
				(2)Sponsoring
			 organizations
					(A)In
			 generalA sponsoring organization shall not discriminate against
			 a Global Service Fellowship Program participant or applicant, a beneficiary of
			 any project in which a Global Service Fellow participates, or, except as
			 provided in subparagraph (B), an employee of the organization who is paid with
			 assistance provided under the Program on the basis of race, religion, color,
			 national origin, sex, age, political affiliation, sexual orientation, or
			 disability.
					(B)Limited exception for
			 employees of sponsoring organizations employed at time of awarding of
			 fundsThe prohibition under subparagraph (A) on discrimination on
			 the basis of religion shall not apply to the employment, with assistance
			 provided under this Program, of any employee who was employed with the
			 sponsoring organization on the date that the funds were awarded.
					5.Evaluation and
			 report
			(a)Evaluation of Global
			 Service Fellowship ProgramThe Administrator of the United States
			 Agency for International Development shall establish and implement an
			 evaluation process for determining the effectiveness of the Global Service
			 Fellowship Program.
			(b)ReportNot
			 later than March 31, 2011, the Administrator of the United States Agency for
			 International Development shall submit to the Committee on Foreign Relations of
			 the Senate and the Committee on Foreign Affairs of the House of Representatives
			 a report on the Global Service Fellowships Program established under section 4.
			 The report shall describe—
				(1)the identity and location
			 of sponsoring organizations;
				(2)for each humanitarian or
			 development goal identified by sponsoring organizations, the number of
			 volunteer opportunities and the number of related Global Service Fellowships
			 that have been funded;
				(3)the number of volunteers
			 recruited or engaged with Global Service Fellows and their sponsoring
			 organizations or local host organizations;
				(4)the locations of
			 volunteer services;
				(5)the effectiveness of such
			 services based upon findings of the evaluation process; and
				(6)the total numbers of
			 applications for Global Service Fellowships that have been received and
			 accepted to the Program.
				6.RegulationsThe Administrator of the United States
			 Agency for International Development shall prescribe regulations to carry out
			 the provisions of this Act.
		7.Authorization of
			 appropriations
			(a)FundingThere
			 is authorized to be appropriated to the Administrator of the United States
			 Agency for International Development $15,000,000 for each of fiscal years 2009
			 through 2011 for the Office of Volunteers for Prosperity and the Global Service
			 Fellowship Program.
			(b)Allocation of
			 fundsOf the amounts appropriated pursuant to subsection
			 (a)—
				(1)not less than 90 percent
			 of expended amounts shall be used to fund Global Service Fellowships;
			 and
				(2)not more than 10 percent
			 may be used for administrative expenses of the Office of Volunteers for
			 Prosperity and the Global Service Fellowship Program.
				Amend the title so as to read:
	 A bill to establish a Global Service Fellowship Program and to authorize
	 Volunteers for Prosperity, and for other
	 purposes..
	
		September 23 (legislative day, September 17),
		  2008
		Reported with an amendment and an amendment to the
		  title
	
